DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5 are pending in the application and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claims 4 and 5 is not clear. Applicant is claiming a diagnosis device for an internal combustion engine in the preamble but positively recites components that appear to not be a part of the device. Therefore, it is not clear if the oil separator and a blow-by gas passage are considered a part of the diagnosis device as a system or if they are merely describing a functional limitation or intended use of the bracket. If Applicant wishes to include the additional components as a part of the diagnosis device it must be claimed as a system and not merely a diagnosis device. If Applicant does not wish to include the components as a part of the diagnosis device the Examiner suggests reciting "configured to" language when describing the positioning and function of the diagnosis device relative to the other components. For the purposes of examination, the claims will be treated as functional limitations as the scope of the claims appears to be limited to a diagnosis device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Withrow et al. (US 2006/0243258 A1) hereinafter Withrow.
Claim 1:
Withrow discloses a diagnosis device for an internal combustion engine, the internal combustion engine comprising a blow-by gas passage through which blow-by gas flows, the diagnosis device comprising: [Fig. 8; Items 26, 52] a temperature sensor which detects a temperature inside the blow-by gas passage; and [Fig. 8, Item 98; Para. 42] an abnormality detector which detects an abnormality in the internal combustion engine based on a detected value of the temperature sensor.  [Para. 0057]
Claim 2:
Withrow, as shown in the rejection above, discloses all the limitations of claim 1.
Withrow also discloses wherein the abnormality detector detects an abnormality by comparing the detected value of the temperature sensor with a threshold value, and corrects the threshold value based on at least one of an atmospheric temperature, a temperature of engine oil, and a temperature of engine cooling water. [Para. 0057]
Claim 4:
Withrow, as shown in the rejection above, discloses all the limitations of claim 1.
Withrow also discloses wherein the internal combustion engine further includes an oil separator provided in the blow-by gas passage for separating oil from blow-by gas, and   wherein the temperature sensor is located in the blow-by gas passage on a downstream side of the oil separator. [Fig. 8, Items 52, 98]
Claim 5:
Withrow, as shown in the rejection above, discloses all the limitations of claim 1.
Withrow also discloses wherein a downstream side end portion of the blow-by gas passage is open to the atmosphere, and wherein the temperature sensor is located at the downstream side end portion of the blow- by gas passage. [Fig. 8, Items 52, 98]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Withrow as applied to claim 1 above, and further in view of Kayama et al. (US 2018/0306074 A1) hereinafter Kayama.
Claim 3:
Withrow, as shown in the rejection above, discloses all the limitations of claim 1.
Withrow doesn’t explicitly disclose wherein the abnormality detector corrects the threshold value to a higher value as at least one of the atmospheric temperature, the temperature of engine oil, and the temperature of engine cooling water is higher.  
However, Kayama does disclose wherein the abnormality detector corrects the threshold value to a higher value as at least one of the atmospheric temperature, the temperature of engine oil, and the temperature of engine cooling water is higher.  [Fig. 2, Item S3; Paras. 0043-44]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Withrow with the disclosure of Kayama to more accurately determine when an abnormality exists by changing anticipated temperatures in concert with operating conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747